DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The amendment filed on 12 September 2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. 
Newly submitted claims 20-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims are not merely an aggregate of canceled claims and are directed toward an invention that operates in a different manner than that of the canceled claims. For example, the originally filed claims recite retrieving a crosswalk file and using the crosswalk file as part of the managing of prescription benefits. Applicant’s claim amendments of 12 September 2021 do mention D. … form a crosswalk file… However, retrieving and using a crosswalk file as in the originally claimed invention is not the same as merely forming one. Similarly, the originally filed claims recite determine an order submission sequence as part of the using the crosswalk file, whereas the new claims merely claim an order submission sequence with no determination. Accordingly, it appears the newly claimed invention operates in a different manner than the originally claimed invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution s 20-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571)270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/C.L.S./Examiner, Art Unit 3626      

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626